DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020  has been entered.
 
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2020 and November 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on September 14, 2020.
Claims 1, 3-6, 8, 10-13, 15, 17-20 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined. 
The terminal disclaimer filed on September 14, 2020 has been considered; and has been subsequently approved.


Allowable Subject Matter

Claims 1-20 are allowed.  
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because the claims are a practical application when considered in ordered combination.    In addition the claims use a specialized computer aka Oracle Machine in a particular way.  Specifically the following limitations:
receiving a target transaction to write off a target e-bill issued by the bill issuer, wherein writing off the target e-bill comprises verifying the target e-bill;
in response to the target transaction, invoking, by the blockchain node, a write-off logic declared in the smart contract published on the blockchain;
obtaining a target bill number of the target e-bill;
determining whether the target bill number is within the e-bill number segment maintained in the blockchain account of the bill issuer of the target e-bill;
in response to determining that the target bill number is within the e-bill number segment maintained in the blockchain account of the bill issuer of the target e-bill, performing validity check on bill content of the target e-bill, wherein the bill content of the target e-bill comprises a bill amount, and the performing validity check on bill content of the target e-bill comprises:
determining whether the bill amount of the target e-bill matches an entry amount of the target e-bill, wherein the blockchain node is connected to a server of a billing supervisor of the e-bill using an oracle machine; and the determining whether the bill amount of the target e-bill matches an entry amount of the target e-bill comprises:
obtaining a result of comparison between the bill amount of the target e-bill and the entry amount of the target e-bill from the server of the billing supervisor using the oracle machine;
and in response to determining that the validity check succeeds, generating a write-off completion event corresponding to the target e-bill and publishing the write-off completion event to the blockchain for storage.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims. The Applicant has claimed:
an e-bill number segment maintained by an account is a portion of an e-bill number segment maintained in an upper-level account of the account, and
the e-bill number application transaction comprises an account identifier of a blockchain account of the bill issuer;
in response to the e-bill number application transaction, invoking an e-bill number application logic declared in a smart contract published on the blockchain;
determining an upper-level account of the blockchain account of the bill issuer based on the account identifier of the blockchain account of the bill issuer;
allocating an e-bill number to the bill issuer from an e-bill number segment maintained in the upper-level account of the blockchain account of the bill issuer; and
adding the e-bill number to an e-bill number segment maintained in the blockchain account of the bill issuer;
receiving a target transaction to write off a target e-bill issued by the bill issuer, wherein writing off the target e-bill comprises verifying the target e-bill;
receiving a target transaction to write off a target e-bill issued by the bill issuer, wherein writing off the target e-bill comprises verifying the target e-bill;
in response to the target transaction, invoking, by the blockchain node, a write-off logic declared in the smart contract published on the blockchain;
obtaining a target bill number of the target e-bill;
determining whether the target bill number is within the e-bill number segment maintained in the blockchain account of the bill issuer of the target e-bill;
in response to determining that the target bill number is within the e-bill number segment maintained in the blockchain account of the bill issuer of the target e-bill, performing validity check on bill content of the target e-bill, wherein the bill content of the target e-bill comprises a bill amount, and the performing validity check on bill content of the target e-bill comprises:
determining whether the bill amount of the target e-bill matches an entry amount of the target e-bill, wherein the blockchain node is connected to a server of a billing supervisor of the e-bill using an 
obtaining a result of comparison between the bill amount of the target e-bill and the entry amount of the target e-bill from the server of the billing supervisor using the oracle machine;
and in response to determining that the validity check succeeds, generating a write-off completion event corresponding to the target e-bill and publishing the write-off completion event to the blockchain for storage.
The following prior art of reference have been deem most relevant to the allowed claim(s):
Jayaram (U.S. Pub. No. 20180075536 A1) is pertinent because it uses financial management system receives a request to transfer assets between a first principal and a second principal. The financial management system receives metadata identifying at least one debit and at least one credit associated with the transfer of assets. The metadata is stored in a shared ledger that is accessible to the first principal and the second principal. State changes associated with the transfer of assets are identified and stored in the shared ledger. The financial management system also receives additional metadata identifying payments to each client of the first principal and the second principal. Additionally, the financial management system communicates reconciliation data to the first principal and the second principal.
Kim (U.S. Pub No. 20190080284 A1) is pertinent because it uses a system may receive a tracking update created by a tracking device. The tracking update comprising geographic location information indicative of a current geographic location of the tracking device. The system may identify, in a blockchain, a smart contract including executable logic configured to calculate a tracking metric. The system may determine, using the executable logic, the tracking metric in response to receipt of the tracking update. The system may append a datablock to the blockchain. The datablock may include the tracking metric and the geographic location information. The system may synchronize the blockchain with a plurality of blockchains stored in blockchain databases.

Claims 1-20 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zielke (US 20040088255 A1) is pertinent because it uses a technique for identifying electronic billers of a consumer whose bills are available by electronic presentment is provided. A request to identify electronic billers of the consumer is received. This request includes information that identifies the consumer, but excludes any information identifying any biller, electronic or not, of the consumer. From this information that does not identify any biller of the consumer, one more candidate electronic billers of the consumer are identified. Then, a positive determination is made that at least one of these candidate electronic billers is definitely an electronic biller of the consumer. Thus, electronic billers of the consumer are identified without the consumer identifying any biller.   
Cook (US20200042960A1) is pertinent because it uses a procurement system and process using blockchain is disclosed. The procurement system may facilitate procurement reconciliation between procurement initiators, clients, suppliers, and/or transaction processors, using blockchain. Each party may comprise a blockchain node configured to interact with a procurement blockchain. The procurement process may be controlled by a billing smart contract and a client smart contract configured to enforce data workflows and establish trust between the parties.
Batra (US 20190205884 A1)
Shaaban (US 20170004550 A1) is pertinent because it uses a billing and Collections System wherein the company or firm may creates an online billing account for each client, wherein the System receives payments from clients and matches the payments to client's account.
Hanan (US 20100030675 A1) is pertinent because it uses a system that creates a secure image of an invoice accessible to the payors and their billers through the web. Users have the option of viewing the invoice and adjudicating any disputes prior to payment. Once a payment decision has been made, payors can generate one stream of output from their enterprise resource program (ERP) systems to make payments to all of their vendors irrespective of the mode of payment. Payments will be made to all billers based on their existing preferences and the billers do not have to change their processes at all. The payments and issues file will be returned to the payors to complete posting to their accounts payables.
Hollar (US 20030126048 A1) is pertinent because it uses a fully normalized data design, similar characteristics are treated similarly and different characteristics are treated differently. Unlike other systems, assets associated with the same lease can be treated differently without having to fake asset level processing by using multiple leases with one asset each, to represent one actual lease. A hierarchy of rule settings is enforced, whereby the rule at the lower more specific level trumps the rule at the higher or more general level. The system uses a highly encapsulated accounting engine which encapsulates accounting rules in a transparent incorporates accounting expertise in flexible and transparent manner. The accounting engine is triggered by business events to automatically generate accounting entries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694